Clifford F. Brown, J.,
dissenting. Today the majority departs from established precedent by interpreting the instant insurance policy strictly in favor of the insurer. I must respectfully dissent.
The real question presented by this appeal is not when the risk of loss attaches, but rather which of the three premium payment options clearly stated in the policy represents the actual earned premium term. No policy provision sheds light on when and for what time period a premium is earned by the insurer. The only policy provision regarding payment of premiums states in part: “Premiums may be paid annually, semi-annually, or quarterly, at the rates of the Company effective on the Policy Date.” (Emphasis added.) It is undisputed that appellant selected and paid the premium based on the annual payment option. But the policy is silent as to appellee’s contention that all of the premium paid, irrespective of the payment option selected, is thereby earned by the insurer and nonrefundable.
In the face of this resounding silence, I find it at least equally plausible that an insured’s employer which selects the annual premium payment option has merely prepaid for four quarters, and that the premium is thereby *191earned on a quarter by quarter basis.1 Therefore, an insured’s employer which has prepaid additional quarters that occur after the date of death of the insured would, where the policy is silent as to earned premium term, be due a refund of additional unearned quarters so paid. Only this result logically flows from the long-established principle of insurance law that “an insurance policy which contains language reasonably susceptible to different interpretations will be given the construction most favorable to the assured.” Great American Mut. Indemn. Co. v. Jones (1924), 111 Ohio St. 84, paragraph one of the syllabus. See, also, extensive citations at 57 Ohio Jurisprudence 3d (1985) 348, Insurance, Section 285.
Locher, J., concurs in the foregoing dissenting opinion.

 Indeed, by phrasing the syllabus in terms of when the insurer’s legal risk attaches, the majority ignores the fact that the premium period on this policy is twenty years. Once the risk of loss has attached, would the majority suggest that under the vague terms of this policy, the insurer could consider deducting the balance of payments which would have been due for the remaining years and for which premiums would eventually become due? I think not, but am thankful that such an issue was not raised herein.